Citation Nr: 1044934	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  05-04 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a skin disorder of the 
feet, claimed as jungle rot, to include as due to exposure to 
herbicides.

2.  Entitlement to initial compensable ratings for scars of the 
arms and legs.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to February 
1970.  The Veteran served in the Republic of Vietnam from 
February 1969 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which, inter alia, denied the Veteran's 
August 2003 claim seeking entitlement to TDIU, and his August 
2004 claim seeking service connection for a skin disorder of the 
feet, claimed as jungle rot, to include as due to exposure to 
herbicides.  In March 2009, the RO granted the Veteran's claim 
for service connection for scars of the arms and legs, and 
assigned a noncompensable rating.

In December 2005, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO (Video 
Conference hearing).  A copy of this transcript is associated 
with the record.

In March 2007, and again in August 2008, the Board remanded the 
issues of entitlement to service connection for a skin disorder 
of the feet, claimed as jungle rot, to include as due to exposure 
to herbicides; entitlement to service connection for scars of the 
arms and legs; and entitlement to a TDIU.  The RO granted service 
connection for scars of the arms and legs in a March 2009 rating 
decision, and the Veteran filed a notice of disagreement with the 
initial noncompensable rating assigned therein in August 2009 
(misdated August 2006).  The case has been returned to the Board 
for further appellate consideration.

The issues of entitlement to an initial compensable rating for 
scars of the arms and legs and entitlement to a TDIU due to 
service-connected disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era; 
therefore, he is presumed to have been exposed to Agent Orange 
and other herbicides during his service in Vietnam.

2.  A skin disorder of the feet, claimed as jungle rot, is not 
shown by competent evidence to be related to the Veteran's 
military service or to any incident therein, including exposure 
to herbicides.


CONCLUSION OF LAW

A skin disorder of the feet, claimed as jungle rot, was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309. 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Letters dated August 2003, September 2003, January 2004, February 
2004, September 2004, November 2004, and October 2007, provided 
to the Veteran before the December 2004 rating decision and the 
March 2008 supplemental statement of the case, respectively, 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159, since they informed the Veteran of what evidence 
was needed to establish his claims, what VA would do and had 
done, and what evidence he should provide.  The letters also 
informed the Veteran that it was his responsibility to help VA 
obtain medical evidence or other non-government records necessary 
to support his claims.

During the pendency of this appeal, the Court issued a decision 
in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  The Veteran was provided with such 
notice in October 2007.  In this regard, after initially 
providing VA notice, followed by subsequent Dingess notice in 
October 2007, the RO readjudicated the claim in a supplemental 
statement of the case in March 2008.  Thus, the timing defect in 
the notice has been rectified.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if adequate 
VCAA notice is provided prior to the SOC or SSOC).  In addition, 
the Veteran has never alleged how a timing error prevented him 
from meaningfully participating in the adjudication of his claim.  
As such, the Veteran has not established prejudicial error in the 
timing of VCAA notice.  See Shinseki v. Sanders and Simmons, 129 
S. Ct. 1696 (2009).

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Board, in March 2007, 
instructed the AOJ to provide the Veteran with notice consistent 
with the VCAA and Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
obtain the Veteran's Social Security Administration (SSA) 
records; schedule the Veteran for a VA examination of his skin 
condition(s); and obtain a VA examiner's opinion as to whether 
the Veteran's PTSD prevents him from securing or following 
substantially gainful employment.  In August 2008, the Board 
instructed the AOJ to schedule the Veteran for a new examination 
of his skin condition during a period when his skin disorder is 
active.

The Board finds that the AOJ has complied with those 
instructions.  It provided the Veteran with notice consistent 
with the VCAA and Dingess in October 2007; obtained the Veteran's 
SSA records; obtained a VA examiner's opinion as to whether the 
Veteran's PTSD prevents him from securing or following 
substantially gainful employment in February 2008 and April 2009; 
and sent the Veteran letters in March 2009, June 2009, and August 
2009 requesting information about when his skin disorder would be 
active in order to schedule an examination.  In an August 2009 
letter (misdated August 2006), the Veteran informed VA that he 
would not take actions to cause the jungle rot on his feet to 
flare up in order to obtain a VA examination thereof.  The 
Veteran implied that he was able to prevent the jungle rot in his 
feet from manifesting by keeping them dry and not wearing shoes 
inside his house.

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's service personnel records, service 
treatment records, and VA treatment records have been obtained.  
Additionally, the Veteran's SSA records have been obtained.  Golz 
v. Shinseki, 590 F.3d 1317, 1323 (2010).  The Veteran informed VA 
at his December 2005 Board hearing that he has not been treated 
by a private doctor since his time in service.  Id. at p. 7.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Service Connection, to include 
as due to Exposure to Herbicides

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.1(k), 3.303(a).  In order to prevail in a claim for service 
connection there must be medical evidence of a current disability 
as established by a medical diagnosis; incurrence or aggravation 
of a disease or injury in service, established by lay or medical 
evidence; and a nexus between the in-service injury or disease 
and the current disability, established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38C.F.R. § 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, shows 
that a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and that he still has the same 
chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 
(2008).  See also 38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As to presumptive service connection, certain diseases associated 
with exposure to certain herbicide agents used in support of 
military operations in the Republic of Vietnam (Vietnam) during 
the Vietnam era will be considered to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The 
presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or more 
within the time period specified for each disease.  38 C.F.R. 
§ 3.307(a)(6)(ii).  The diseases associated with herbicide 
exposure for purposes of the presumption are AL amyloidosis; 
Chloracne or other acneform disease consistent with chloracne; 
Type 2 diabetes (also known as Type II diabetes mellitus or 
adult-onset diabetes); Hodgkin's disease; Ischemic heart disease 
(including, but not limited to, acute, subacute, and old 
myocardial infarction; atherosclerotic cardiovascular disease 
including coronary artery disease (including coronary spasm) and 
coronary bypass surgery; and stable, unstable and Prinzmetal's 
angina); all chronic B-cell leukemias (including, but not limited 
to, hairy-cell leukemia and chronic lymphocytic leukemia); 
Multiple myeloma; Non-Hodgkin's lymphoma; Parkinson's disease; 
Acute and subacute peripheral neuropathy; Porphyria cutanea tarda 
(PCT); Prostate cancer; Respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 3.309(e).  To 
warrant service connection, Type II diabetes mellitus and 
ischemic heart disease, may manifest to a degree of at least 10 
percent at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d); see 
also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other 
words, presumption is not the sole method for showing causation 
in establishing a claim for service connection as due to 
herbicide exposure.

Analysis:  Service Connection for a Skin Disorder of the Feet, 
Claimed as Jungle Rot, to include as due to Exposure to 
Herbicides

The Veteran served in the Republic of Vietnam from February 21, 
1969 to November 22, 1969.

The Veteran's service treatment records show no evidence of any 
complaints, treatment, or diagnoses of any skin disorders of the 
feet in service.  In his pre-induction Report of Medical 
Examination in March 1968, a clinician found his skin to be 
normal on clinical evaluation; likewise, the Veteran checked 
boxes indicating that he did not have, and had never had, any 
skin diseases.  In his February 1970 Report of Medical 
Examination at separation, a clinician found that the Veteran had 
scarring on his right thumb, as well as a VSULA (vaccination 
scar, upper left arm).

The Board notes that the Veteran's SSA records do not include 
evidence regarding a skin disorder of the feet.

In his August 2004 claim, the Veteran asserted that "I have 
jungle rot in my feet.  I've had it since I was in Vietnam.  I 
believe it was caused by my exposure to Agent Orange [and] my 
feet being wet in the jungle so much.  If my feet get wet now and 
I don't dry them immediately within a short while they start 
cracking.  Even when they don't get wet my feet are scaly [and] 
peel.  I never tried to get any treatment for them because I was 
told years ago you had it for life."

In a September 2004 letter, the Veteran wrote that "I have had 
jungle rot on my feet since 1969 in Vietnam.  If my feet get wet 
or damp and I don't dry them immediately my feet start [flaking 
and] cracking so bad I can hardly walk.  Even when the [feet] 
aren't in water just sweat keeps them [peeling] all the time."  
The Veteran stated that "I didn't ever try to get any treatment.  
I've just suffered with it these years....The only treatment I 
received was from the corpsman in the field."

The Veteran testified before the Board at a hearing in December 
2005.  The Veteran stated that, during his service in Vietnam, 
his feet remained wet for days at a time, such that his socks 
rotted off of his feet.  Id. at p. 17.  He reported that he was 
treated for jungle rot by a corpsman in the field in Vietnam 
several times.  Id. at pp. 3, 16.  The Veteran reported that the 
corpsman told him that his jungle rot was due to herbicide 
exposure, fungus, and being wet.  Id. at p. 5.  The Veteran also 
alleged that a VA physician told him that his foot condition is 
due to exposure to Agent Orange, different funguses, being in the 
jungle, and his feet remaining wet.  Id. at pp. 7, 17.  The 
Veteran stated that he first sought treatment for his bilateral 
foot disorder in 1980, at a VA clinic.  Id. at p. 6.  He stated 
that currently, if his feet get wet, they "crumble up and break 
out."  Id. at p. 4.  He also reported that he has foot fungus 
from his jungle rot, and that he cannot walk if he does not keep 
his feet dry.  Id. at p. 4.

After service, VA provided the Veteran with a Compensation and 
Pension (C&P) examination in February 2008.  The examiner 
reviewed the claims file.  The Veteran reported that his feet 
crack and itch if they get wet and are not dried within an hour; 
he denied any other local symptoms.  The Veteran asserted that 
this condition began during his service in Vietnam, when he was 
in the field for multiple days and unable to change his socks.  
The Veteran described his bilateral foot disorder as intermittent 
in nature.  The Veteran noted that he was not currently receiving 
treatment for his feet, but that he had been given Lamicil 
topical cream (an antifungal cream used to treat toenail fungus) 
in 2005.  The VA examiner found very mild scaling between the 
interdigital webbing of all of the Veteran's toes.  He found no 
other changes to the Veteran's feet-specifically, the Veteran's 
distal neurovascular status was intact; there was no evidence of 
secondary infection; no hair loss or pallor to either foot; no 
ulcers or maceration noted; no skin atrophy or muscle wasting 
noted; and no evidence of jungle rot.  The examiner diagnosed the 
Veteran with tinea pedis involving less than 1% of the total body 
surface area and 0% of the exposed body surface area.  The 
examiner opined, "based upon review of all available medical 
files and examination of the patient[,] it is in this examiner's 
opinion that it is less likely as not that any current skin 
disorder was incurred in or aggravated during service, or is 
otherwise related to service, to include exposure to Agent 
Orange."  The examiner noted that the Veteran's tinea pedis 
should not prevent the Veteran from following substantially 
gainful employment.

VA provided the Veteran with a second C&P examination in November 
2008.  The examiner reviewed the claims file.  The Veteran 
reported that he was exposed to Agent Orange in Vietnam, and that 
he developed a rash on both of his feet while serving there.  The 
Veteran also stated that during his service in Vietnam there were 
periods of time during which he was out in the rain constantly, 
night and day, during the rainy season, and he was unable to take 
his boots off or let his feet adequately dry out.  The Veteran 
stated that he has had a rash in both feet intermittently since 
his service in Vietnam, which only occurs when his feet get wet.  
The Veteran described the rash as involving red bumps which are 
not pruritic (itchy), and as involving cracks in the cleft areas 
of his toes.  The Veteran reported that the last outbreak was 
several months ago.  The Veteran acknowledged that he had no 
current foot rash, and that he had no treatment for any foot 
condition in the past 12 months.  The VA examiner found no 
current evidence of any type of rash to either foot; no 
significant scaling, crusting or fissures; and no scarring or 
disfigurement of either foot.  The examiner diagnosed the Veteran 
with subjective complaints of dermatitis to both feet without 
current objective findings.  The examiner noted that he found no 
evidence of jungle rot or fungal infection of either foot. 

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the aforementioned VA examiner is so 
qualified, his medical findings constitute competent medical 
evidence.

In order for a VA examination to be considered adequate in a case 
of service connection, the VA examiner must either provide an 
etiological opinion, or provide a rationale for why an 
etiological opinion cannot be rendered.  Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007); Martinak v. Nicholson, 21 Vet. App. 
447 (2007).  As explained above, the examiner provided a negative 
etiological opinion in this case.  The Board further finds that 
the VA examiner's medical findings are credible, based on their 
internal consistency and the VA examiner's duty to offer truthful 
opinions.  Consequently, the Board assigns considerable probative 
value to the VA examiner's reports.

The Veteran's representative asserted in July 2008 that, due to 
the cyclical nature of the Veteran's skin disorder, a 
reexamination should be conducted during an active period in 
order to properly ascertain the nature and etiology of the 
alleged bilateral foot disorder.  The Board concurred, and, in 
August 2008, remanded this case in order to obtain a new VA 
examination during an active phase.  To that end, the AOJ sent 
letters to the Veteran in March 2009, June 2009, and August 2009, 
requesting that he contact VA when his jungle rot of the feet 
became active, so that he could be scheduled for a new VA 
examination.  In an August 2009 letter (misdated August 2006), 
the Veteran replied: "I am very careful with my feet.  If they 
get wet I dry them immediately.  I don't wear shoes in the house.  
If my feet stay wet [for a] couple hours they erupt into small 
blisters on my feet.  It is very painful [and] I can't wear shoes 
for several days usually.  I am not going to go out and try to 
screw [my feet] up just so I can go to the hosp[ital].  I don't 
think it's right to ask me to."

Under VA regulations, it is incumbent upon the Veteran to submit 
to a VA examination if he is applying for, or in receipt of, VA 
compensation or pension benefits.  Dusek v. Derwinski, 2 Vet. 
App. 519 (1992).  He must be prepared to meet his obligations by 
cooperating with VA efforts to provide an adequate medical 
examination.  Olson v. Principi, 3 Vet. App. 480 (1992).  Where, 
as here, a claimant fails to cooperate with the scheduling of an 
examination in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  See 
38 C.F.R. § 3.655(b); see also Wamhoff v. Brown, 8 Vet. App. 517, 
522 (1996) (the duty to assist in the development and the 
adjudication of a claim is not a one-way street).  While VA would 
never suggest that the Veteran intentionally inflict harm upon 
himself in order to attend an examination, the Board notes that 
it was the Veteran's own representative who requested that the 
Board remand the claim to offer the Veteran the opportunity for 
an examination during an active period of his claimed bilateral 
foot disorder.  Because the Veteran chose not to avail himself of 
that opportunity, the claim shall be rated based on the evidence 
of record.

The Veteran is competent to observe the sensations in his feet 
during and after service.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) ("Competent lay evidence" is evidence provided by a 
person who has personal knowledge derived from his own senses); 
38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any 
evidence not requiring that the proponent have specialized 
education, training or experience, but is provided by a person 
who has knowledge of facts or circumstances and conveys matters 
that can be observed and described by a lay person.)  See also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) 
(lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional).

However, although the Veteran is competent to report any symptoms 
of a skin disorder of the feet that he previously had or 
currently has, he is not competent to render an opinion as to the 
medical etiology of his claimed skin disorder of the feet, absent 
evidence showing that he has medical training or expertise.  See 
38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377 (2007).

In the absence of proof of a current disability, there can be no 
valid claim for service connection.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (indicating service connection presupposes a 
current diagnosis of the condition claimed).  The requirement 
that a current disability be present is satisfied "when a 
claimant has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim...even 
though the disability resolves prior to the Secretary's 
adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 
319 (2007).  Because there was no diagnosis of jungle rot at the 
time the claim was filed, and there remains no diagnosis of 
jungle rot, no valid claim for service connection for jungle rot 
exists.

Even if the Veteran were assumed to be able to diagnose jungle 
rot, the record does not warrant service connection for that 
condition.  First, the Veteran's statements at his December 2005 
Board hearing that a corpsman told him during service that his 
jungle rot was due to herbicide exposure, fungus, and being wet 
(p. 5), and that a VA physician also told him that his foot 
condition is due to exposure to Agent Orange, different funguses, 
being in the jungle, and remaining wet (pp. 7, 17) cannot support 
a grant of service connection.  A layperson's account of what a 
clinician purportedly said regarding the etiology of his claimed 
conditions is too attenuated to constitute "medical" evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Moreover, the 
Board does not find these allegations credible; a corpsman would 
not likely have known that herbicides such as Agent Orange caused 
skin disorders during the time that they were in use.  
Additionally, the Board notes that VA clinicians have raised 
multiple concerns regarding the Veteran's credibility.  See, 
e.g., VA clinicians' findings of "symptom exaggeration" or 
"symptom magnification" in January 2004, March 2004, and July 
2004.

Second, the Veteran is not entitled to service connection for 
jungle rot based on exposure to herbicides.  The Veteran is 
presumed to have been exposed to herbicides because he served in 
the Republic of Vietnam from February 21, 1969 to November 22, 
1969.  38 C.F.R. § 3.307(a)(6)(iii).  However, jungle rot is not 
a condition which is presumed to be service connected based on 
exposure to herbicides.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
3.309(e).  Moreover, although presumption is not the sole method 
for showing causation in establishing a claim for service 
connection as due to herbicide exposure, there is insufficient 
evidence of record to support a grant of service connection for 
jungle rot based on exposure to herbicides.  Competent medical 
evidence is required for an etiological opinion to link jungle 
rot to herbicide exposure, and no such opinion is of record in 
this case.  McCartt v. West, 12 Vet. App. 164, 167-168 (1999).  
The VA examiner found no evidence of jungle rot in either the 
February 2008 or November 2008 examination.  The Board notes that 
although another skin condition, Porphyria Cutanea Tarda (PCT), 
does warrant service connection due to exposure to herbicides on 
a presumptive basis, the Veteran has not been diagnosed with PCT, 
and the VA examiner did not find evidence of that disorder in 
either the February 2008 or November 2008 examination.  38 C.F.R. 
§ 3.309(e).

Third, the Veteran is not entitled to service connection for 
jungle rot based on continuity of symptomatology.  Although the 
Veteran has alleged that he has had jungle rot since service, he 
described it at his February 2008 and November 2008 VA 
examinations as intermittent, rather than continuous.  38 C.F.R. 
§ 3.303(b).  Furthermore, the Veteran's claimed jungle rot could 
not be continuous since service because it was not in existence 
at the time of either examination.

Notwithstanding the above, the Board construes the Veteran's 
claim as encompassing all skin disorders of the feet that have 
been diagnosed during the pendency of the claim.  Brokowski v. 
Shinseki, 23 Vet. App. 79 (2009) (requiring VA to broadly 
construe the benefits sought by a Veteran).  As noted above, the 
VA examiner diagnosed the Veteran with tinea pedis in his 
February 2008 examination.  The examiner opined that it was less 
likely than not that the Veteran's tinea pedis "was incurred in 
or aggravated during service, or is otherwise related to service, 
to include exposure to Agent Orange."

Like jungle rot, tinea pedis is not a condition which is presumed 
to be service connected based on exposure to herbicides.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 3.309(e).  Moreover, although 
presumption is not the sole method for showing causation in 
establishing a claim for service connection as due to herbicide 
exposure, there is insufficient evidence of record to support a 
grant of service connection for tinea pedis based on exposure to 
herbicides.  Competent medical evidence is required for an 
etiological opinion to link skin disorders of the feet to 
herbicide exposure, and no such opinion is of record in this 
case.  McCartt v. West, 12 Vet. App. 164, 167-168 (1999).  As 
noted above, the February 2008 VA examiner provided a negative 
etiological opinion regarding the Veteran's tinea pedis.

The Board finds that the Veteran's own allegations are outweighed 
by the more probative findings of the VA examiner, who opined 
that the Veteran did not have jungle rot, and that it was less 
likely than not that his tinea pedis was etiologically related to 
service.  The VA examiner's determinations are based on greater 
medical knowledge and experience.  Winsett v. West, 11 Vet. App. 
420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).

Moreover, the Veteran is not entitled to service connection for a 
skin disorder of the feet based on combat exposure.  The Veteran 
has earned the Combat Action Ribbon.  However, he has not alleged 
that his skin disorder of the feet was incurred or aggravated by 
combat; rather, he stated at his December 2005 Board hearing that 
it was due to exposure to herbicides, funguses, and wetness.  
38 C.F.R. § 3.304(d).

The Veteran is not entitled to service connection based on the 
finding of a chronic disease, or on the basis of continuity of 
symptomatology, because the most probative evidence of record 
indicates that the has not had a skin disorder of the feet since 
service.  38 C.F.R. § 3.303(b).  The Board finds that the 
Veteran's assertion that he has had a skin disorder of the feet 
since service is outweighed by the evidence of record.  The 
Veteran described his skin disorder of the feet at his February 
2008 and November 2008 VA examinations as intermittent rather 
than continuous.  Additionally, the Board does not find the 
Veteran's allegations of continuity of symptomatology to be 
credible in light of the concerns that VA clinicians have raised 
regarding the Veteran's credibility regarding his medical 
conditions.

The preponderance of the evidence is against the award of service 
connection for a skin disorder of the feet, claimed as jungle 
rot; it follows that the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the Veteran's 
claim is denied.


ORDER

Service connection for a skin disorder of the feet, claimed as 
jungle rot, to include as due to exposure to herbicides, is 
denied.


REMAND

An Initial Compensable Rating for Scars of the Arms and Legs

In an August 2009 letter (misdated August 2006), the Veteran 
included a notice of disagreement (NOD) with the noncompensable 
rating which the RO assigned to the Veteran's service-connected 
scars of the arms and legs in its March 2009 rating decision.  
Because the Veteran has filed a notice of disagreement with 
regard to that issue, the issuance of a statement of the case is 
required.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. 
§§ 20.201, 20.300 (2010).

After the Agency of Original Jurisdiction (AOJ) issues a 
statement of the case, then if, and only if, the Veteran timely 
files a VA Form 9, Substantive Appeal, or other correspondence 
containing the necessary information with respect to the issue of 
entitlement to an initial compensable disability rating for scars 
of the arms and legs, that issue may be returned to the Board for 
adjudication.

TDIU Due to Service Connected Disability

With respect to the issue of entitlement to TDIU due to service 
connected disability, the Board notes that this issue is 
inextricably intertwined with the issue of entitlement to an 
initial compensable rating for scars of the arms and legs.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  The Board 
must consider all the evidence regarding the Veteran's service-
connected scars of the arms and legs prior to deciding this 
claim.  Significantly, the VA examiner's opinion that the 
Veteran's scars did not preclude employment was drafted in 
February 2008, prior to the March 2009 grant of service 
connection for that disability.  The possibility exists that 
further development of the Veteran's claim for an initial 
compensable rating for his scars of the arms and legs, when 
combined with the Veteran's current 70 percent disability rating 
for PTSD, could have an effect on the determination of whether to 
grant TDIU.  Therefore, this issue is also remanded for 
additional development.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing 
the Veteran's claim for entitlement to 
initial compensable disability ratings for 
scars of the arms and legs.  The AOJ should 
inform the Veteran that in order to complete 
the appellate process, he should submit a 
timely substantive appeal to the AOJ.  If the 
Veteran completes his appeal by filing a 
timely substantive appeal, the matter should 
be returned to the Board.

2.  After completion of the above, the AOJ 
should readjudicate the claim for entitlement 
to a TDIU, to include consideration of any 
evidence received since the September 2010 
supplemental statement of the case.  If the 
determination remains unfavorable to the 
Veteran, he and his representative should be 
provided with a supplemental statement of the 
case and afforded an opportunity to respond 
before the case is returned to the Board for 
further review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


